     Case 2:17-cv-00981-KJM-KJN Document 78 Filed 05/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMES BOWELL,                                      No. 2:17-cv-0981 KJM KJN P
12                       Plaintiff,
13           v.                                          ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,
15
                         Defendants.
16

17

18          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

19   § 1983. This action proceeds on plaintiff’s claims that defendants Lewis and Allison, both

20   employed in Sacramento, violated plaintiff’s constitutional rights based on forced TB skin tests.

21   (See ECF No. 17 at 2.) On May 21, 2020, plaintiff filed a motion asking the court to reconsider

22   having a settlement conference in this case in light of the assignment of a new Deputy Attorney

23   General. Plaintiff refers to a recent letter he received, but other than the change of defense

24   counsel, provides no details as to why a settlement conference might now be fruitful. Plaintiff

25   adds that he would require counsel to be appointed for any settlement conference.

26          At this time, defendants’ motion to dismiss is fully briefed. In light of plaintiff’s failure to

27   demonstrate good cause for re-scheduling a settlement conference at this time, plaintiff’s request

28   is denied without prejudice to its renewal following resolution of the motion to dismiss.
                                                        1
     Case 2:17-cv-00981-KJM-KJN Document 78 Filed 05/26/20 Page 2 of 2

 1   However, the court is open to having a settlement conference upon submission of a joint request

 2   by plaintiff and the assigned Deputy Attorney General.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion (ECF No. 77) is denied

 4   without prejudice.

 5   Dated: May 26, 2020

 6

 7

 8
     /bowe0981.den3
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
